[Cite as State v. Bloom, 2022-Ohio-3604.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                             CRAWFORD COUNTY




STATE OF OHIO,
                                                        CASE NO. 3-22-17
       PLAINTIFF-APPELLEE,

      v.

DIRK BLOOM,                                             OPINION

       DEFENDANT-APPELLANT.




                Appeal from Crawford County Common Pleas Court
                           Trial Court No. 21-CR-0386

                       Judgment Reversed and Cause Remanded

                           Date of Decision: October 11, 2022




APPEARANCES:

        Howard A. Elliott for Appellant

        Daniel J. Stanley for Appellee
Case No. 3-22-17


WILLAMOWSKI, J.

       {¶1} Defendant-appellant Dirk A. Bloom (“Bloom”) brings this appeal from

the judgment of the Common Pleas Court of Crawford County finding him guilty

of possession of heroin and sentencing him to ten months in prison. Bloom argues

on appeal that the trial court 1) failed to comply with Criminal Rule 11 when

accepting his plea and 2) failed to properly address jail time credit. For the reasons

set forth below, the judgment is reversed.

       {¶2} On November 12, 2021, the Crawford County Grand Jury indicted

Bloom on one count of possession of heroin in violation of R.C. 2925.11(A),

(C)(6)(a), a felony of the fifth degree. Doc. 1. On April 13, 2022, Bloom changed

his plea from not guilty to guilty. Doc. 19. At the change of plea hearing, the trial

court advised Bloom that by pleading guilty, he was waiving the right to have a full

jury trial, the right to cross-examine witnesses, the right to subpoena witnesses, the

right to remain silent, and the right to a unanimous verdict by a jury before being

found guilty. Tr. 9-10. No discussion was had regarding the burden of proof that

the State would have to meet. The trial court accepted Bloom’s plea and found him

guilty. Tr. 11. The trial court then sentenced Bloom immediately.

       {¶3} Bloom appeals from this judgment and raises the following assignments

of error.




                                         -2-
Case No. 3-22-17


                            First Assignment of Error

       Because the trial court failed to comply with the mandatory
       advisements of constitutional rights under Criminal Rule
       11(C)(2)(c), the plea of guilty herein was not knowingly,
       intelligently and voluntarily given and must be vacated and this
       matter remanded to the trial court for further proceedings.

                           Second Assignment of Error

       The trial court failed to, at the time of the sentencing hearing,
       address and determine whatever jail time credit the Defendant is
       entitled to is error which dictates the sentence imposed must be
       vacated and the matter remanded to the trial court for further
       proceedings as to sentencing.

       {¶4} In the first assignment of error Bloom claims that the trial court erred

by failing to properly advise him of his constitutional rights as required by Criminal

Rule 11(C). This Court notes that the State concedes that the trial court erred and

that the plea must be vacated.

       (2) In felony cases the court may refuse to accept a plea of guilty
       or a plea of no contest, and shall not accept a plea of guilty or no
       contest without first addressing the defendant personally and
       doing all of the following.

       ***

       (c) Informing the defendant and determining that the defendant
       understands that by the plea the defendant is waiving the rights
       to jury trial, to confront witnesses against him or her, to have
       compulsory process for obtaining witnesses in the defendant’s
       favor, and to require the state to prove the defendant’s guilt beyond
       a reasonable doubt at a trial at which the defendant cannot be
       compelled to testify against himself or herself.

Crim.R. 11(C) (emphasis added).

                                         -3-
Case No. 3-22-17


       {¶5} The Ohio Supreme Court has held that “the duty to advise the defendant

of the right to have guilt proven by the state beyond a reasonable doubt is among

the duties of Crim.R. 11(C)(2)(c) with which the court must strictly comply.” State

v. Veney, 120 Ohio St.3d 176, 2008-Ohio-5200, ¶ 21, 897 N.E.2d 621. The failure

of the trial court to orally inform a defendant of the rights set forth in Crim.R.

11(C)(2)(c) during the plea colloquy renders the plea invalid. Id. at ¶ 29. The matter

must then be remanded to the trial court for further proceedings. Id. at ¶ 30. The

Ohio Supreme Court recently reaffirmed this requirement and held that the failure

to strictly comply with Crim.R. 11(C)(2)(c) “amounts to plain error” and “cannot

be deemed harmless.” State v. Miller, 159 Ohio St.3d 447, 2020-Ohio-1420, ¶ 13,

16, 151 N.E.3d 617 and State v. Brinkman, 165 Ohio St.3d 523, 2021-Ohio-2473, ¶

12, 180 N.E.3d 1074.

       {¶6} Here, the trial court failed to advise Bloom of his right to require the

state prove his guilt beyond a reasonable doubt as is required by Criminal Rule 11

(C)(2)(c). Pursuant to the holdings of the Ohio Supreme Court in Veney, Miller,

and Brinkman, the failure to strictly comply is reversible error and renders the plea

invalid. The first assignment of error is sustained.

       {¶7} Bloom claims in his second assignment of error that the trial court erred

in determining the amount of time served. Having found that the plea is invalid, the




                                         -4-
Case No. 3-22-17


remaining assignment of error is moot.1 State v. Blair, 3d Dist. Paulding Nos. 11-

19-01, 11-19-02, 2019-Ohio-4308. Thus, this court will not address it at this time.

App.R. 12(A)(1)(c).

         {¶8} Having found error prejudicial to the appellant in the particulars

assigned and argued, the judgment of the Common Pleas Court of Crawford County

is reversed and the matter is remanded for further proceedings.

                                                                           Judgment Reversed and
                                                                                Cause Remanded

ZIMMERMAN, P.J. and MILLER, J., concur.

/hls




1
 Although this Court is not ruling on this assignment of error at this time, we note that we have previously
addressed this issue in State v. Foust, 3d Dist. Crawford No. 3-21-27, 2022-Ohio-3187.

                                                    -5-